                  Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 1 of 88




 1   Richard A. Smith, WSBA #21788
     Alyssa Koepfgen, #46773
 2   SMITH & LOWNEY, PLLC
     2317 East John Street
 3   Seattle, Washington 98112
     (206) 860-2883
 4
     Attorneys for Plaintiff
 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9
      WASTE ACTION PROJECT,               )
10                                        )
                    Plaintiff,            )
11    v.                                  )
                                          )                   COMPLAINT
12    PLY GEM PACIFIC WINDOWS             )
      CORPORATION                         )
13                                        )
                    Defendant.            )
14                                        )
      ___________________________________ )
15

16                                       I.      INTRODUCTION

17          1.      This action is a citizen suit brought under Section 505 of the Clean Water Act

18   (“CWA”) as amended, 33 U.S.C. § 1365. Plaintiff, Waste Action Project, seeks a declaratory

19   judgment, injunctive relief, the imposition of civil penalties, and the award of costs, including

20   attorneys’ and expert witnesses’ fees, for Defendant Ply Gem Pacific Windows Corporation

21   (“Ply Gem’s”) repeated and ongoing violations of effluent standards and limitations under the

22   CWA, as defined at 33 U.S.C. § 1365(f), particularly the terms and conditions of its National

23   Pollutant Discharge Elimination System (“NPDES”) permit authorizing certain stormwater

24   discharges of pollutants from Ply Gem’s Auburn, Washington facility to navigable waters.

      COMPLAINT - 1                                                  Smith & Lowney, p.l.l.c.
                                                                       2317 East John Street
                                                                     Seattle, Washington 98112
                                                                          (206) 860-2883
                  Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 2 of 88




 1                                 II.    JURISDICTION AND VENUE

 2          2.        The Court has subject matter jurisdiction over Waste Action Project’s claims

 3   under Section 505(a) of the CWA, 33 U.S.C. § 1365(a). Ply Gem is in violation of an “effluent

 4   standard or limitation” as defined by Section 505(f) of the CWA, 33 U.S.C. § 1365(f). Sections

 5   309(d) and 505(a) and (d) of the CWA, 33 U.S.C. §§ 1319(d) and 1365(a) and (d), authorize the

 6   relief Waste Action Project requests.

 7          3.        Under Section 505 (b)(1)(A) of the CWA, 33 U.S.C. § 1365(b)(1)(A), Waste

 8   Action Project notified Ply Gem of Ply Gem’s violations of the CWA and of Waste Action

 9   Project’s intent to sue under the CWA by letter dated and postmarked April 12, 2021 (“Notice

10   Letter”). A copy of the Notice Letter is attached to this complaint as Exhibit 1. The allegations

11   in the Notice Letter are incorporated herein by this reference. In accordance with 33 U.S.C. §

12   1365(b)(1)(A) and 40 C.F.R. § 135.2(a)(1), Waste Action Project notified the Administrator of

13   the United States Environmental Protection Agency (“USEPA”), the Administrator of USEPA

14   Region 10, the Director of the Washington Department of Ecology (“Ecology”), and Ply Gem’s

15   registered agent of its intent to sue Ply Gem by mailing copies of the Notice Letter to these

16   individuals on April 12, 2021.

17          4.        At the time of the filing of this Complaint, more than sixty days have passed since

18   the Notice Letter and copies thereof were issued in the manner described in the preceding

19   paragraph.

20          5.        The violations complained of in the Notice Letter are continuing and/or are

21   reasonably likely to re-occur.

22          6.        At the time of the filing of this Complaint, neither the USEPA nor Ecology has

23   commenced any action constituting diligent prosecution to redress the violations alleged in the

24   Notice Letter.

      COMPLAINT - 2                                                   Smith & Lowney, p.l.l.c.
                                                                       2317 East John Street
                                                                     Seattle, Washington 98112
                                                                          (206) 860-2883
                  Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 3 of 88




 1          7.      The source of the violations complained of is located in King County,

 2   Washington, within the Western District of Washington, and venue is therefore appropriate in

 3   the Western District of Washington under Section 505(c)(1) of the CWA, 33 U.S.C. §

 4   1365(c)(1), and 28 U.S.C. § 1391(b).

 5                                           III.   PARTIES

 6          8.      Waste Action Project is suing on behalf of itself and its members.

 7          9.      Waste Action Project is a non-profit corporation organized under the laws of the

 8   State of Washington. Waste Action project is a membership organization and has at least one

 9   member who is injured by Ply Gem’s violations. Waste Action Project is dedicated to protecting

10   and preserving the environment of Washington State, especially the quality of its waters.

11          10.     Waste Action Project has representational standing to bring this action. Waste

12   Action Project’s members are reasonably concerned about the effects of discharges of pollutants,

13   including stormwater from Ply Gem’s facility, on water quality and aquatic species and wildlife

14   that Waste Action Project’s members observe, study, use, and enjoy. Waste Action Project’s

15   members are further concerned about the effects of discharges from Ply Gem’s facility on human

16   health. In addition, discharges from Ply Gem’s facility lessen Waste Action Project’s members’

17   aesthetic enjoyment of nearby areas. Waste Action Project has members who live, work, fish,

18   and recreate around or use Mill Creek, tributaries thereto, and waters to which Mill Creek is

19   tributary, all of which are affected by Ply Gem’s discharges. Waste Action Project’s members’

20   concerns about the effects of Ply Gem’s discharges are aggravated by Ply Gem’s failure to

21   record and timely report information about its discharges and pollution controls in a timely

22   manner. The recreational, scientific, economic, aesthetic, and/or health interest of Waste Action

23   Project and its members have been, are being, and will be adversely affected by Ply Gem’s

24

      COMPLAINT - 3                                                 Smith & Lowney, p.l.l.c.
                                                                     2317 East John Street
                                                                   Seattle, Washington 98112
                                                                        (206) 860-2883
                   Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 4 of 88




 1   violations of the CWA. The relief sought in this lawsuit can redress the injuries to these

 2   interests.

 3           11.    Waste Action Project has organizational standing to bring this action. Waste

 4   Action Project has been actively engaged in a variety of educational and advocacy efforts to

 5   improve water quality and to address sources of water quality degradation in the waters of

 6   Northwest Washington, including Mill Creek. As detailed herein and in the Notice Letter, Ply

 7   Gem has failed to comply with numerous requirements of its NPDES permit including

 8   monitoring, recordkeeping, reporting, and planning requirements. As a result, Waste Action

 9   Project is deprived of information necessary to properly serve its members by providing

10   information and taking appropriate action to advance its mission. Waste Action Project’s efforts

11   to educate and advocate for greater environmental protection, and to ensure the success of

12   environmental restoration projects implemented for the benefit of its members are also

13   obstructed. Finally, Waste Action Project and the public are deprived of information that

14   influences members of the public to become members of Waste Action Project, thereby reducing

15   Waste Action Project’s membership numbers. Thus, Waste Action Project’s organizational

16   interests have been adversely affected by Ply Gem’s violations. These injuries are fairly

17   traceable to Ply Gem’s violations and are redressable by the Court.

18           12.    Ply Gem is a corporation authorized to conduct business under the laws of the

19   State of Washington.

20           13.    Ply Gem owns and operates a commercial manufacturing facility located at or

21   about 5001 D St NW, Auburn, WA 98001 (referred to herein as the “facility”).

22                                  IV.     LEGAL BACKGROUND

23           14.    Section 301(a) of the CWA, 33 U.S.C. § 1311(a), prohibits the discharge of

24   pollutants by any person, unless in compliance with the provisions of the CWA. A discharge of

      COMPLAINT - 4                                                 Smith & Lowney, p.l.l.c.
                                                                      2317 East John Street
                                                                    Seattle, Washington 98112
                                                                         (206) 860-2883
                   Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 5 of 88




 1   a pollutant from a point source to waters of the United States without authorization by a NPDES

 2   permit, issued under Section 402 of the CWA, 33 U.S.C. § 1342, constitutes a violation of

 3   Section 301(a) of the CWA, 33 U.S.C. § 1311(a), and an “effluent standard or limitation” under

 4   Section 505(a)(1) and (f) of the CWA, 33 U.S.C. § 1365(a)(1) and (f). Conditions of NPDES

 5   permits are “effluent standards or limitations” under Section 505(a)(1) and (f) of the CWA, 33

 6   U.S.C. § 1365(a)(1) and (f). Section 505(a)(1) of the CWA, 33 U.S.C. § 1365(a)(1), authorizes

 7   citizen suits against violators of “effluent standards or limitations.”

 8          15.     The State of Washington has established a federally approved state NPDES

 9   program administered by Ecology. Wash. Rev. Code § 90.48.260; Wash. Admin. Code ch. 173-

10   220. This program was approved by the Administrator of the USEPA pursuant to section 402(b)

11   of the CWA, 33 U.S.C. § 1342(b).

12          16.     Under Section 402 of the CWA, 33 U.S.C. § 1342, Ecology has repeatedly issued

13   Industrial Stormwater General Permits, most recently on November 20, 2019, effective January

14   1, 2020, and set to expire December 31, 2024 (the “2020 Permit”). The previous permit was

15   issued December 3, 2014, became effective January 2, 2015, and expired December 31, 2019

16   (the “2015 Permit”). The 2015 Permit and 2020 Permit (collectively, “the Permits”), contain

17   substantially similar requirements and authorize those that obtain coverage thereunder to

18   discharge stormwater associated with industrial activity, a pollutant under the CWA, and other

19   pollutants contained in the stormwater to waters of the United States subject to certain terms and

20   conditions.

21          17.     The Permits imposes certain terms and conditions on those covered thereby,

22   including requirements for monitoring and sampling of discharges, reporting and recordkeeping

23   requirements, and restrictions on the quality of stormwater discharges. To reduce and eliminate

24   pollutants in stormwater discharges, the Permits require, among other things, that permittees

      COMPLAINT - 5                                                    Smith & Lowney, p.l.l.c.
                                                                        2317 East John Street
                                                                      Seattle, Washington 98112
                                                                           (206) 860-2883
                  Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 6 of 88




 1   develop and implement best management practices (“BMPs”) and a Stormwater Pollution

 2   Prevention Plan (“SWPPP”), and apply all known and reasonable methods of prevention,

 3   control, and treatment (“AKART”) to discharges. The specific terms and conditions of the

 4   Permits are described in detail in the Notice Letter, attached hereto as Exhibit 1 and incorporated

 5   herein by this reference.

 6                                             V.     FACTS

 7          18.     Ecology granted Ply Gem coverage for the facility under the 2015 Permit under

 8   Permit Number WAR306973. Ecology granted subsequent coverage under the 2020 Permit

 9   under the same permit number, WAR306973.

10          19.     Ply Gem discharges stormwater and pollutants associated with industrial activity

11   via stormwater conveyances into Mill Creek, which flows into the Green River, which flows into

12   the Puget Sound.

13          20.     Ply Gem’s facility is engaged in industrial activities including metal window and

14   door manufacturing and is approximately 11.4 acres. Ply Gem’s facility has a series of catch

15   basins and stormwater collection pipes and nine outfalls that discharge stormwater and other

16   pollutants to Mill Creek.

17          21.     Ply Gem has violated and continues to violate “effluent standards or limitations,”

18   as defined by 33 U.S.C. § 1365(f), including conditions of the Permits. Ply Gem’s violations of

19   the Permits are set forth in sections I through IX of the Notice Letter attached hereto as Exhibit 1

20   and are incorporated herein by this reference. In particular, and among the other violations

21   described in the Notice letter, Ply Gem has violated the Permits by failing to comply with water

22   quality standards, by failing to implement BMPs to control water quality, by failing to implement

23   corrective actions, by not establishing an adequate stormwater pollution prevention plan, by not

24

      COMPLAINT - 6                                                  Smith & Lowney, p.l.l.c.
                                                                       2317 East John Street
                                                                     Seattle, Washington 98112
                                                                          (206) 860-2883
                  Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 7 of 88




 1   collecting quarterly samples, or analyzing quarterly samples once collected, and by not

 2   complying with visual monitoring requirements.

 3          22.     Ply Gem’s discharges stormwater from the facility containing levels of pollutants

 4   that exceed the benchmark values established by the Permits, including the days on which Ply

 5   Gem collected samples with the results identified in Table 1 below, and are likely to continue

 6   discharging comparably unacceptable stormwater effluent:

 7    Table 1: Reported Benchmark Exceedances
 8    Quarter and year in      Turbidity        Copper           Zinc               pH

 9    which sample was         (Benchmark       (Benchmark       (Benchmark         (Benchmark
      collected                25 NTU)          14 µg/L)         117 µg/L)          ≥5 and ≤9)
10
      1st Quarter 2020
11
      1*                                                                            4.49
12    2*                       36

13    3rd Quarter 2020
      1                                                          193
14
      2                                         17.6             207
15
     *1 and 2 are Ply Gem’s designations for its monitoring points
16
            23.     The General Permit requires Ply Gem’s monitoring to be representative of
17
     discharges from the facility. The stormwater samples identified in Tables 1 are representative of
18
     and accurately characterize the quality of stormwater discharges generated by Ply Gem’s facility
19
     during the associated calendar quarter. The stormwater monitoring data provided in Table 1
20
     shows benchmark exceedances included in the stormwater monitoring results that Ply Gem
21
     submitted to Ecology.
22
            24.     In addition to the stormwater monitoring results submitted to Ecology as
23
     identified in Table 1, Ecology’s January 21, 2020 inspection report documents that Ply Gem had
24

      COMPLAINT - 7                                                  Smith & Lowney, p.l.l.c.
                                                                       2317 East John Street
                                                                     Seattle, Washington 98112
                                                                          (206) 860-2883
                  Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 8 of 88




 1   not reported stormwater sampling data collected by Ply Gem in the first and second quarters of

 2   2019 to Ecology on Discharge Monitoring Reports. Ecology’s January 21, 2020 inspection report

 3   also documented that the sampling data which had been collected but not reported for the first

 4   and second quarters of 2019 showed that Ply Gem had exceeded the pollutant benchmarks for

 5   copper and turbidity in both of the first and second quarters of 2019. These benchmark

 6   exceedances are also identified in Ply Gem’s 2019 annual report which was submitted to

 7   Ecology. The exact dates and numerical values of the exceedances for copper and turbidity in the

 8   first and second quarters of 2019 are known to Ply Gem.

 9          25.     Ply Gem’s stormwater discharges are causing or contributing to violations of

10   water quality standards and therefore violate the Permits. Discharges from Ply Gem’s facility

11   contribute the polluted conditions of the waters of the State, including the water quality standards

12   of Mill Creek. Discharges from Ply Gem’s facility contribute to the ecological impacts that result

13   from the pollution of these waters and to Waste Action Project’s and its members’ injuries

14   resulting therefrom. These requirements and Ply Gem’s violations thereof are described in detail

15   in Section I of the Notice Letter, attached hereto as Exhibit 1, and incorporated herein by this

16   reference.

17          26.     Ply Gem’s exceedances of the benchmark values and inspection reports by

18   Ecology indicate that Ply Gem is failing to apply AKART to its discharges and/or is failing to

19   implement an adequate SWPPP and BMPs. Ply Gem violated and continues to violate the

20   Permits by not developing, modifying, and/or implementing BMPs in accordance with the

21   requirements of the Permits, and/or by not applying AKART to discharges from the facility.

22   These requirements and Ply Gem’s violations thereof are described in detail in Section I.B and

23   Section II of the Notice Letter, attached as Exhibit 1, and incorporated herein by this reference.

24

      COMPLAINT - 8                                                  Smith & Lowney, p.l.l.c.
                                                                      2317 East John Street
                                                                    Seattle, Washington 98112
                                                                         (206) 860-2883
                  Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 9 of 88




 1          27.     Ply Gem has violated and continues to violate the monitoring requirements of the

 2   Permits. For example, the Permits require Ply Gem to sample its stormwater discharge once

 3   during every calendar quarter at each distinct point of discharge offsite except for substantially

 4   identical outfalls, yet: Ply Gem has failed and is failing to monitor discharges during the third

 5   quarter of 2018, fourth quarter of 2018, third quarter of 2019, fourth quarter of 2019, and first

 6   quarter of 2021. Conditions S5.A.1 and S5.B.1 of the Permit require Ply Gem to analyze

 7   stormwater samples collected quarterly for turbidity, pH, total copper, total zinc, total lead, and

 8   petroleum hydrocarbons (diesel fraction), and yet: Ply Gem failed to analyze stormwater samples

 9   for lead and petroleum hydrocarbons during the third quarter of 2018, fourth quarter of 2018, all

10   four quarters of 2019, all four quarters of 2020, and the first quarter of 2021. Ply Gem failed to

11   submit timely discharge monitoring reports. And, Ply Gem failed to comply with visual

12   monitoring requirements. The monitoring and inspection requirements and Ply Gem’s violations

13   thereof are described in section III of the Notice Letter, attached hereto as Exhibit 1, and

14   incorporated herein by this reference.

15          28.     Ply Gem has not conducted and/or completed the corrective action responses as

16   required by the Permits. These requirements of the Permits and Ply Gem’s violations thereof are

17   described in section IV of the Notice Letter, attached hereto as Exhibit 1, and incorporated herein

18   by this reference.

19          29.     Condition S8.B of the Permits require a permittee to undertake a Level 1

20   corrective action whenever it exceeds a benchmark value identified in Condition S5. A Level 1

21   corrective action comprises review of the SWPPP to ensure permit compliance, revisions to the

22   SWPPP to include additional operational source control BMPs with the goal of achieving the

23   applicable benchmark values in future discharges, signature and certification of the revised

24   SWPPP, summary of the Level 1 corrective action in the annual report, and full implementation

      COMPLAINT - 9                                                   Smith & Lowney, p.l.l.c.
                                                                       2317 East John Street
                                                                     Seattle, Washington 98112
                                                                          (206) 860-2883
                  Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 10 of 88




 1   of the revised SWPPP as soon as possible, but no later than the discharge monitoring report due

 2   date for the quarter the benchmark was exceeded. Condition S8.A of the 2020 Permit requires

 3   that the permittee implement any Level 1 corrective action required by the 2015 Permit.

 4          30.     Ply Gem triggered Level 1 corrective action requirements for each benchmark

 5   range exceedance identified in Table 1 above and each benchmark range exceedance identified

 6   by Ecology’s January 31, 2020 inspection report and Ply Gem’s 2019 annual report. Ply Gem

 7   has violated the requirements of the Permits described above by failing to conduct a Level 1

 8   corrective action in accordance with Permit conditions, including the required review, revision,

 9   and certification of the SWPPP, the required implementation of additional BMPs, and the

10   required summarization in the annual report, each time during the past five years that its

11   quarterly stormwater sampling results were greater than a benchmark, including the benchmark

12   excursions listed in Table 1 and those identified by Ecology’s January 31, 2020 inspection report

13   and Ply Gem’s 2019 annual report. These corrective action requirements and Ply Gem’s

14   violations thereof are described in section IV.A of the Notice Letter, attached hereto as Exhibit 1,

15   and are incorporated herein by this reference.

16          31.     Condition S8.C of the Permits require a permittee to undertake a Level 2

17   corrective action whenever it exceeds a benchmark value identified in Condition S5 during any

18   two quarters during a calendar year. A Level 2 corrective action comprises review of the

19   SWPPP to ensure permit compliance, revisions to the SWPPP to include additional structural

20   source control BMPs with the goal of achieving the applicable benchmark values in future

21   discharges, signature and certification of the revised SWPPP, summary of the Level 2 corrective

22   action in the annual report, and full implementation of the revised SWPPP as soon as possible,

23   but no later than August 31st of the year following the triggering of the Level 2 corrective action.

24
      COMPLAINT - 10                                                 Smith & Lowney, p.l.l.c.
                                                                      2317 East John Street
                                                                    Seattle, Washington 98112
                                                                         (206) 860-2883
                  Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 11 of 88




 1   Condition S8.A of the 2020 Permit requires that the permittee implement any Level 2 corrective

 2   action required by the 2015 Permit.

 3          32.     Ply Gem triggered Level 2 corrective action requirements for each benchmark

 4   exceedance identified in Table 1 above and as identified by Ecology’s January 31, 2020

 5   inspection report and Ply Gem’s 2019 annual report that occurred in any two quarters of a

 6   calendar year. Ply Gem has violated the requirements of the Permits described above by failing

 7   to conduct a Level 2 corrective action in accordance with Permit conditions, including the

 8   required review, revision, and certification of the SWPPP, the required implementation of

 9   additional structural source control BMPs, and the required summarization in the annual report,

10   each time during the past five years that its quarterly stormwater sampling results were greater

11   than a benchmark, for any two quarters during a calendar year, including the benchmark

12   excursions listed in Table 1 above and as identified by Ecology’s January 31, 2020 inspection

13   report and Ply Gem’s 2019 annual report. These violations include Ply Gem’s failure to fulfill

14   these obligations for turbidity triggered by its stormwater sampling during calendar year 2019

15   and for copper triggered by its stormwater sampling during calendar year 2019. These corrective

16   action requirements and Ply Gem’s violations thereof are described in section IV.B of the Notice

17   Letter, attached hereto as Exhibit 1, and are incorporated herein by this reference.

18          33.     Ply Gem has failed and continues to fail to comply with recording and record

19   keeping requirements of the Permits. These requirements and Ply Gem’s violations thereof are

20   described in section V of the Notice Letter, attached hereto as Exhibit 1, and are incorporated

21   herein by this reference.

22          34.     Condition S9.E of the Permits requires Ply Gem to take certain actions, including

23   reporting to Ecology, in the event Ply Gem is unable to comply with any terms and conditions of

24
      COMPLAINT - 11                                                 Smith & Lowney, p.l.l.c.
                                                                      2317 East John Street
                                                                    Seattle, Washington 98112
                                                                         (206) 860-2883
                  Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 12 of 88




 1   the Permits which may endanger human health or the environment. Ply Gem has failed to

 2   comply with these requirements of the Permits by failing to report and subsequently correct

 3   permit violations include each and every time Ply Gem failed to comply with corrective action

 4   requirements as described above in paragraphs 28-32, each and every time Ply Gem failed to

 5   sample a stormwater discharge as described above in paragraph 27, and each and every time Ply

 6   Gem discharged stormwater with concentrations of pollutants in excess of the Permit

 7   benchmarks as described in paragraphs 22-24 above. These requirements and Ply Gem’s

 8   violations thereof are described in section VIII of the Notice Letter, attached hereto as Exhibit 1,

 9   and incorporated herein by this reference.

10          35.       Each of Ply Gem’s violations of the Permits and the CWA are ongoing in that

11   they are currently continuing or are likely to re-occur at least intermittently in the future.

12          36.       A significant penalty should be imposed against Ply Gem pursuant to the penalty

13   factors set forth in 33 U.S.C. § 1319(d).

14          37.       Ply Gem’s violations were avoidable had Ply Gem been diligent in overseeing

15   facility operations and maintenance.

16          38.       Ply Gem has benefited economically as a consequence of its violations and its

17   failure to implement stormwater management improvements at the facility.

18          39.       In accordance with Section 505(c)(3) of the CWA, 33 U.S.C. § 1365(c)(3), and 40

19   C.F.R. § 135.4, Waste Action Project is mailing a copy of this Complaint to the Administrator of

20   the EPA, the Regional Administrator for Region 10 of the EPA, and the Attorney General of the

21   United States.

22

23

24
      COMPLAINT - 12                                                   Smith & Lowney, p.l.l.c.
                                                                        2317 East John Street
                                                                      Seattle, Washington 98112
                                                                           (206) 860-2883
                     Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 13 of 88




 1                                       VI.     CAUSE OF ACTION

 2             40.     The preceding paragraphs and the allegations in the Notice Letter attached hereto

 3   as Exhibit 1 are incorporated herein.

 4             41.     Ply Gem’s violations of the Permits described herein and in the Notice Letter

 5   constitute violations of Sections 301 and 402 of the CWA, 33 U.S.C. §§ 1311 and 1342, and

 6   violations of an “effluent standard or limitation” as defined by Section 505 of the CWA, 33

 7   U.S.C. § 1365(f).

 8             42.     These violations committed by Ply Gem are ongoing or are reasonably likely to

 9   continue to occur. Any and all additional violations of the Permits and the CWA which occur

10   after those described in Waste Action Project’s Notice Letter, but before a final decision in this

11   action, should be considered continuing violations subject to this Complaint.

12             43.     Without the imposition of appropriate civil penalties and the issuance of an

13   injunction, Ply Gem is likely to continue to violate the Permits and the CWA to the further injury

14   of Waste Action Project, its members, and others.

15                                      VII.    RELIEF REQUESTED

16             Wherefore, Waste Action Project respectfully requests that this Court grant the following

17   relief:

18             A.      Issue a declaratory judgment that Ply Gem has violated and continues to be in

19   violation of the Permits and Sections 301 and 402 of the CWA, 33 U.S.C. §§ 1311 and 1342;

20             B.      Enjoin Ply Gem from operating the facility in a manner that results in further

21   violations of the General Permit and the CWA;

22             C.      Order Ply Gem to immediately implement a SWPPP that complies with the 2020

23   Permit;

24
      COMPLAINT - 13                                                   Smith & Lowney, p.l.l.c.
                                                                        2317 East John Street
                                                                      Seattle, Washington 98112
                                                                           (206) 860-2883
                 Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 14 of 88




 1          D.      Order Ply Gem to allow Waste Action Project to participate in the development

 2   and implementation of Ply Gem’s SWPPP;

 3          E.      Order Ply Gem to provide Waste Action Project, for a period beginning on the

 4   date of the Court’s Order and running for three years after Ply Gem achieves compliance with all

 5   of the conditions of the Permits, with copies of all reports and other documents which Ply Gem

 6   submits to Ecology regarding Ply Gem’s coverage under the Permits at the facility at the time

 7   these documents are submitted to Ecology;

 8          F.      Order Ply Gem to take specific actions to remediate the environmental harm

 9   caused by its violations;

10          G.      Order Ply Gem to pay civil penalties of $37,500.00 per day of violation for each

11   violation committed by Ply Gem through November 2, 2015, and to pay $56,460 per day of

12   violation for each violation committed by Ply Gem thereafter, pursuant to Sections 309(d) and

13   505(a) of the CWA, 33 U.S.C. §§ 1319(d) and 1365(a), and 40 C.F.R. § 19 and 19.4;

14          H.      Award Waste Action Project its litigation expenses, including reasonable

15   attorneys’ and expert witness fees, as authorized by Section 505(d) of the CWA, 33 U.S.C. §

16   1365(d), and any other applicable authorization; and

17          I.      Award such other relief as this Court deems appropriate.

18

19          RESPECTFULLY SUBMITTED this 21st day of June, 2021

20
                            Smith & Lowney, pllc
21
                    By:     /s/ Richard A. Smith
22                          Richard A. Smith, WSBA No. 21788
                    By:     /s/ Alyssa Koepfgen
23                          Alyssa Koepfgen, WSBA No. 46773
                            Attorneys for Waste Action Project
24
      COMPLAINT - 14                                               Smith & Lowney, p.l.l.c.
                                                                    2317 East John Street
                                                                  Seattle, Washington 98112
                                                                       (206) 860-2883
             Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 15 of 88




 1                    2317 E. John St.
                      Seattle, WA 98112
 2                    Tel: (206) 860-2883
                      Fax: (206) 860-4187
 3                    E-mail: richard@smithandlowney.com,
                      alyssa@smithandlowney.com,
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     COMPLAINT - 15                                         Smith & Lowney, p.l.l.c.
                                                          2317 East John Street
                                                        Seattle, Washington 98112
                                                             (206) 860-2883
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 16 of 88




                     Exhibit 1
            Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 17 of 88




                                        April 12, 2021

Via Certified Mail - Return Receipt Requested
Managing Agent
Ply Gem Pacific Windows Corporation
5001 D St NW
Auburn, WA 98001

Re:      NOTICE OF INTENT TO SUE UNDER THE CLEAN WATER ACT AND
         REQUEST FOR COPY OF STORMWATER POLLUTION PREVENTION
         PLAN

Dear Managing Agent:

         We represent Waste Action Project, P.O. Box 9281, Covington, WA 98042, (206)
849-5927. Any response or correspondence related to this matter should be directed to us at
the letterhead address. This letter is to provide you with sixty days notice of Waste Action
Project’s intent to file a citizen suit against Ply Gem Pacific Windows Corporation, d.b.a. Ply
Gem, Inc. (“Ply Gem”), under section 505 of the Clean Water Act (“CWA”), 33 U.S.C. §
1365, for the violations described below. This letter is also a request for a copy of the
complete and current stormwater pollution prevention plan (“SWPPP”) required by Ply
Gem’s National Pollution Discharge Elimination System (“NPDES”) permit.

        Ply Gem was granted coverage on September 25, 2018 under the Washington
Industrial Stormwater General Permit (“IGSP”) issued by the Washington State Department
of Ecology (“Ecology”) on December 3, 2014, effective January 2, 2015, and expiring on
December 31, 2019 (the “2015 Permit”), under NPDES Permit No. WAR306973. Ecology
granted subsequent coverage under the current iteration of the ISGP, issued by Ecology on
November 20, 2019, effective January 1, 2020, and set to expire on December 31, 2024 (the
“2020 Permit”) and maintains the same permit number, WAR306973.

       Ply Gem has violated and continues to violate the CWA (see Sections 301 and 402 of
the CWA, 33 U.S.C. §§ 1311 and 1342) and the terms and conditions of the 2015 Permit and
2020 Permit (collectively, “Permits”) with respect to operations of, and discharges of
stormwater and pollutants from its facility located at or about 5001 D St NW, Auburn, WA
98001 (the “facility”) as described herein, to Mill Creek. The facility subject to this notice
includes any contiguous or adjacent properties owned or operated by Ply Gem.




Notice of Intent to Sue - 1
            Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 18 of 88




I.       COMPLIANCE WITH APPLICABLE STANDARDS.

         A. Violations of Water Quality Standards.

        Condition S10.A of the Permits prohibits discharges that cause or contribute to
violations of water quality standards. Water quality standards are the foundation of the CWA
and Washington’s efforts to protect clean water. In particular, water quality standards
represent the U.S. Environmental Protection Agency (“EPA”) and Ecology’s determination,
based on scientific studies, of the thresholds at which pollution starts to cause significant
adverse effects on fish or other beneficial uses. For each water body in Washington, Ecology
designates the “beneficial uses” that must be protected through the adoption of water quality
standards.

         A discharger must comply with both narrative and numeric criteria water quality
standards. WAC 173-201A-010; WAC 173-201A-510 (“No waste discharge permit can be
issued that causes or contributes to a violation of water quality criteria, except as provided for
in this chapter.”). Narrative water quality standards provide legal mandates that supplement
the numeric criteria. Furthermore, the narrative water quality standard applies with equal
force even if Ecology has established a numeric water quality standard. Specifically,
Condition S10.A of the Permits require that Ply Gem’s discharges not cause or contribute to
an excursion of Washington State water quality standards.

        Ply Gem discharges to Mill Creek. Ply Gem discharges stormwater that contains
elevated levels of copper, zinc, and turbidity, as indicated in the table of benchmark
excursions below. These discharges cause and/or contribute to violations of water quality
standards for copper, zinc, turbidity, aesthetic values, aquatic life uses, core summer salmonid
habitat uses, water supply uses, recreational uses, and miscellaneous uses in Mill Creek. See
WASH. ADMIN. CODE §§ 173-201A-200 (fresh water designated uses and criteria), (1)(a)(b)
(general criteria that apply to all aquatic life fresh water uses), 1(e) (turbidity criteria), 2(a)
(general criteria applicable to fresh water recreational uses), (4) (miscellaneous uses including
wildlife habitat, harvesting commerce and navigation, boating, and aesthetics general criteria);
§ 173-201A-240 (toxic substances criteria for copper and zinc), 173-201A-260 (natural
conditions and other water quality criteria and applications), 173-201A-600 (use designations
– fresh waters), 173-201A-602 (Use designations for Mill Creek including aquatic life uses;
core summer salmonid habitat; water supply use; and miscellaneous uses: harvesting,
commerce and navigation, boating, aesthetics). These violations have occurred each and every
day during the last five years on which there was 0.1 inch or more of precipitation, and they
continue to occur. Precipitation data from that time period is appended to this notice of intent
to sue and identifies these days.




Notice of Intent to Sue - 2
              Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 19 of 88




Table 1: Benchmark Exceedances
 Quarter in which    Cu                 Zn               Turbidity         pH
 sample was          Concentration      Concentration Concentration        (Benchmark
 collected and       (Benchmark 14 (Benchmark            (Benchmark        ≥5 and ≤9)
 monitoring          ug/L)              117 ug/L)        25 NTU)
 location
 1st Quarter 2020
 1*                                                                        4.49
 2*                                                      36
 3rd Quarter 2020
 1                                      193
 2                   17.6               207
* 1 and 2 are Ply Gem’s designations for its monitoring points

        In addition to the benchmark exceedances identified in Table 1, Ecology’s January 31,
2020 inspection report documents that Ply Gem had not reported sampling data which was
collected in the first and second quarters of 2019 on Discharge Monitoring Reports, and that a
Level 2 corrective action for copper and turbidity had been triggered in 2019. This Level 2
corrective action will be discussed further below in section IV.B of this notice letter.
Ecology’s observation after reviewing the sampling data for 2019 (which is unavailable to
Waste Action Project) that a Level 2 corrective action had been triggered in 2019 indicates
that benchmarks had been exceeded for copper and zinc in two quarters of 2019, the exact
dates of which are known to Ply Gem. Ply Gem’s 2019 Annual Report also identifies these
benchmark exceedances, which according to that report, occurred in the first and second
quarters of 2019.

         B.       Violations of AKART Standards.

        Condition S10.C of the Permits requires Ply Gem to apply all known and reasonable
methods of prevention, control and treatment (“AKART”) to all discharges, including
preparation and implementation of an adequate SWPPP and best management practices
(“BMPs”). This failure includes, but is not limited to, failure to install effective treatment
BMPs and failure to adequately maintain those BMPs. Ply Gem has violated and continues to
violate these conditions by failing to apply AKART to its discharges or to implement an
adequate SWPPP and BMPs as evidenced by the elevated levels of pollutants in its discharge
indicated in the table above, as indicated by Ecology’s January 31, 2020 observation of Ply
Gem’s 2019 stormwater sampling data and Ply Gem’s 2019 Annual Report, and as described
below in this notice of intent to sue.

        Condition S1.A of the Permits requires that all discharges and activities authorized be
consistent with the terms and conditions of the permits. Ply Gem has violated these
conditions by discharging and acting inconsistent with the conditions of the Permits as
described in this notice of intent to sue.




Notice of Intent to Sue - 3
            Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 20 of 88




II.      STORMWATER POLLUTION PREVENTION PLAN VIOLATIONS.

         Ply Gem is in violation of the Permits’ SWPPP provisions as follows:

               1. Condition S3.A.1 of the Permits requires Ply Gem to develop and
implement a SWPPP as specified. Condition S3.A.2 of the 2015 Permit and Condition
S3.A.1 of the 2020 Permit require the SWPPP to specify BMPs necessary to provide AKART
and ensure that discharges do not cause or contribute to violations of water quality standards.
Ply Gem has violated these requirements of the Permits each and every day during the last
five years and continues to violate them as it has failed to prepare and/or implement a SWPPP
that includes AKART BMPs and BMPs necessary to comply with state water quality
standards.

               2. Condition S3.A of the Permits requires Ply Gem to have and implement a
SWPPP that is consistent with permit requirements, fully implemented as directed by permit
conditions, and updated as necessary to maintain compliance with permit conditions. Ply
Gem has violated these requirements of the Permits each and every day during the last five
years and continues to violate them because its SWPPP is not consistent with permit
requirements, has not been fully implemented, and has not been updated as necessary.

                 3. Ply Gem’s SWPPP fails to satisfy the requirements of Condition S3 of the
Permits because it does not adequately describe BMPs. Condition S3.B.4 of the Permits
require that the SWPPP include a description of the BMPs that are necessary for the facility to
eliminate or reduce the potential to contaminate stormwater. Condition S3.A.3 of the Permits
require that the SWPPP include BMPs consistent with approved stormwater technical
manuals or document how stormwater BMPs included in the SWPPP are demonstratively
equivalent to the practices contained in the approved stormwater technical manuals, including
the proper selection, implementation, and maintenance of all applicable and appropriate
BMPs. See Stormwater Management Manual for Western Washington, July 2019,
https://fortress.wa.gov/ecy/ezshare/wq/Permits/Flare/2019SWMMWW/Content/Resources/D
ocsForDownload/2019SWMMWW.pdf. Ply Gem’s SWPPP does not comply with these
requirements because it does not adequately describe BMPs, does not include BMPs
consistent with approved stormwater technical manuals, and does not include BMPs that are
demonstratively equivalent to such BMPs with documentation of BMP adequacy.

                4. Ply Gem’s SWPPP fails to satisfy the requirements of Condition S3.B.2 of
the Permits because it fails to include a facility assessment as mandated. The SWPPP fails to
include an adequate facility assessment because it does not describe the industrial activities
conducted at the site, the general layout of the facility including buildings and storage of raw
materials, the flow of goods and materials through the facility, regular business hours and
seasonal variations in business hours or in industrial activities as required.

               5. Ply Gem’s SWPPP fails to satisfy the requirements of Condition S3.B.1 of
the Permits because it does not include a site map that identifies significant features, the
stormwater drainage and discharge structures, the stormwater drainage areas for each
stormwater discharge point off-site, a unique identifying number for each discharge point,




Notice of Intent to Sue - 4
            Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 21 of 88




each sampling location with a unique identifying number, paved areas and buildings, areas of
pollutant contact associated with specific industrial activities, conditionally approved non-
stormwater discharges, surface water locations, areas of existing and potential soil erosion,
vehicle maintenance areas, and lands and waters adjacent to the site that may be helpful in
identifying discharge points or drainage routes.

                6. Ply Gem’s SWPPP fails to comply with Condition S3.B.2.b of the Permits
because it does not include an inventory of industrial activities that identifies all areas
associated with industrial activities that have been or may potentially be sources of pollutants
as required. The SWPPP does not identify all areas associated with loading and unloading of
dry bulk materials or liquids, outdoor storage of materials or products, outdoor manufacturing
and processing, onsite dust or particulate generating processes, on-site waste treatment,
storage, or disposal, vehicle and equipment fueling, maintenance, and/or cleaning, roofs or
other surfaces exposed to air emissions from a manufacturing building or a process area, and
roofs or other surfaces composed of materials that may be mobilized by stormwater as
required by these conditions.

                 7. Ply Gem’s SWPPP does not comply with Condition S3.B.2.c of the Permits
because it does not include an adequate inventory of materials. The SWPPP does not include
an inventory of materials that lists the types of materials handled at the site that potentially
may be exposed to precipitation or runoff and that could result in stormwater pollution, a
short narrative for material describing the potential for the pollutants to be present in
stormwater discharge that is updated when data becomes available to verify the presence or
absence of the pollutants, a narrative description of any potential sources of pollutants from
past activities, materials and spills that were previously handled, treated, stored, or disposed
of in a manner to allow ongoing exposure to stormwater as required. The SWPPP does not
include the method and location of on-site storage or disposal of such materials and a list of
significant spills and significant leaks of toxic or hazardous pollutants as these permit
conditions require.

               8. Ply Gem’s SWPPP does not comply with Condition S3.B.3 of the Permits
because it does not identify specific individuals by name or title whose responsibilities
include SWPPP development, implementation, maintenance and modification.

                9. Condition S3.B.4 of the Permits also requires that permittees include in
their SWPPPs and implement mandatory BMPs. Ply Gem is in violation of this requirement
because it has failed to include in its SWPPP and implement the mandatory BMPs of the
Permits.

               10. Ply Gem’s SWPPP does not comply with Condition S3.B.4.b.i of the
Permits because it does not include required operational source control BMPs in the following
categories: good housekeeping (including definition of ongoing maintenance and cleanup of
areas that may contribute pollutants to stormwater discharges, and a schedule/frequency for
each housekeeping task); preventive maintenance (including BMPs to inspect and maintain
stormwater drainage, source controls, treatment systems, and plant equipment and systems,
and the schedule/frequency for each task); spill prevention and emergency cleanup plan




Notice of Intent to Sue - 5
              Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 22 of 88




(including BMPs to prevent spills that can contaminate stormwater, for material handling
procedures, storage requirements, cleanup equipment and procedures, and spill logs);
employee training (including an overview of what is in the SWPPP, how employees make a
difference in complying with the SWPPP, spill response procedures, good housekeeping,
maintenance requirements, and material management practices, how training will be
conducted, the frequency/schedule of training, and a log of the dates on which specific
employees received training); inspections and recordkeeping (including documentation of
procedures to ensure compliance with permit requirements for inspections and recordkeeping,
identification of personnel who conduct inspections, provision of a tracking or follow-up
procedure to ensure that a report is prepared and appropriate action taken in response to visual
monitoring, definition of how Ply Gem will comply with signature and record retention
requirements, and certification of compliance with the SWPPP and Permit).

               11. Ply Gem’s SWPPP does not comply with Condition S3.B.4.b.i.7 of the
Permits because it does not include measures to identify and eliminate the discharge of
process wastewater, domestic wastewater, noncontact cooling water, and other illicit
discharges to stormwater sewers, or to surface waters and ground waters of the state.

               12. Ply Gem’s SWPPP does not comply with Condition S3.B.4.b.ii of the
Permits because it does not include required structural source control BMPs to minimize the
exposure of manufacturing, processing, and material storage areas to rain, snow, snowmelt,
and runoff. Ply Gem’s SWPPP does not comply with Condition S3.B.4.b.iii of the Permits
because it does not include treatment BMPs as required.

               13. Ply Gem’s SWPPP fails to comply with Condition S3.B.4.b.v of the
Permits because it does not include BMPs to prevent the erosion of soils or other earthen
materials and prevent off-site sedimentation and violations of water quality standards.

               14. Ply Gem’s SWPPP fails to satisfy the requirements of Condition S3.B.5 of
the Permits because it fails to include a stormwater sampling plan as required. The SWPPP
does not include a sampling plan that: identifies points of discharge to surface waters, storm
sewers, or discrete ground water infiltration locations; documents why each discharge point is
not sampled; identifies each sampling point by its unique identifying number; identifies staff
responsible for conducting stormwater sampling; specifies procedures for sampling collection
and handling; specifies procedures for sending samples to the a laboratory; identifies
parameters for analysis, holding times and preservatives, laboratory quantization levels, and
analytical methods, and that specifies the procedure for submitting the results to Ecology.

III.     MONITORING AND REPORTING VIOLATIONS.

         A.       Failure to Collect Quarterly Samples.

        Condition S4.B of the Permits requires Ply Gem to collect a sample of its stormwater
discharge once during every calendar quarter. Conditions S3.B.5.b and S4.B.2.c of the
Permits require Ply Gem to collect stormwater samples at each distinct point of discharge
offsite except for substantially identical outfalls, in which case only one of the substantially




Notice of Intent to Sue - 6
              Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 23 of 88




identical outfalls must be sampled. These conditions set forth sample collection criteria but
require the collection of a sample even if the criteria cannot be met.

       Ply Gem has violated and continues to violate these conditions by failing to collect
stormwater samples during the third quarter of 2018, fourth quarter of 2018, third quarter of
2019, and fourth quarter of 2019.

         B.       Failure to Analyze Quarterly Samples.

       Conditions S5.A.1 and S5.B.1 of the Permits requires Ply Gem to analyze stormwater
samples collected quarterly for turbidity, pH, total copper, total zinc, total lead, and petroleum
hydrocarbons (diesel fraction).

       Ply Gem violated these conditions by failing to analyze stormwater samples for lead
and petroleum hydrocarbons during the third quarter of 2018, fourth quarter of 2018, all four
quarters of 2019, and all four quarters of 2020.

         C.       Failure to Timely Submit Discharge Monitoring Reports.

        Condition S9.A of the Permits requires Ply Gem to use DMR forms provided or
approved by Ecology to summarize, report and submit monitoring data to Ecology. For each
monitoring period (calendar quarter) a DMR must be completed and submitted to Ecology not
later than 45 days after the end of the monitoring period. Ply Gem has violated these
conditions by failing to submit a DMR which reports Ply Gem’s monitoring data for all four
quarters of 2019. Ply Gem has also violated these conditions by failing to submit a DMR for
the third quarter of 2018, fourth quarter of 2018, and first quarter of 2019. And finally, Ply
Gem has violated these conditions by failing to submit a DMR within the time prescribed for
the second quarter of 2019, third quarter of 2019, fourth quarter of 2019, and first quarter of
2020.

         D.       Failure to Comply with Visual Monitoring Requirements.

         Condition S7.A of the Permits requires that monthly visual inspection be conducted at
the facility by qualified personnel. Each inspection is to include observations made at
stormwater sampling locations and areas where stormwater associated with industrial activity
is discharged, observations for the presence of floating materials, visible oil sheen,
discoloration, turbidity, odor, etc. in the stormwater discharges, observations for the presence
of illicit discharges, a verification that the descriptions of potential pollutant sources required
by the permit are accurate, a verification that the site map in the SWPPP reflects current
conditions, and an assessment of all BMPs that have been implemented (noting the
effectiveness of the BMPs inspected, the locations of BMPs that need maintenance, the reason
maintenance is needed and a schedule for maintenance, and locations where additional or
different BMPs are needed).

        Condition S7.C of the Permits requires that Ply Gem record the results of each
inspection in an inspection report or checklist that is maintained on-site and that documents




Notice of Intent to Sue - 7
              Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 24 of 88




the observations, verifications, and assessments required. The report/checklist must include
the time and date of the inspection, the locations inspected, a statement that, in the judgment
of the person conducting the inspection and the responsible corporate officer, the facility is
either in compliance or out of compliance with the SWPPP and the Permits, a summary report
and schedule of implementation of the remedial actions that Ply Gem plans to take if the site
inspection indicates that the facility is out of compliance, the name, title, signature and
certification of the person conducting the facility inspection, and a certification and signature
of the responsible corporate officer or a duly authorized representative.

        Ply Gem is in violation of these requirements of Condition S7 of the Permits because,
during the last five years, it has failed to conduct each of the requisite visual monitoring and
inspections, failed to prepare and maintain the requisite inspection reports or checklists, and
failed to make the requisite certifications and summaries.

IV.      CORRECTIVE ACTION VIOLATIONS.

         A.       Violations of the Level One Requirements.

       Condition S8.B of the Permits requires Ply Gem take specified actions, called a “Level
One Corrective Action,” each time quarterly stormwater sample results exceed a benchmark
value or are outside the benchmark range for pH.

        As described by Condition S8.B of the Permits, a Level One Corrective Action
requires Ply Gem: (1) review the SWPPP for the facility and ensure that it fully complies with
Condition S3 of the Permits and contains the correct BMPs from the applicable Stormwater
Management Manual; (2) make appropriate revisions to the SWPPP to include additional
operational source control BMPs with the goal of achieving the applicable benchmark values
in future discharges and sign and certify the revised SWPPP in accordance with Condition
S3.A.6 of the Permits; and (3) summarize the Level One Corrective Action in the Annual
Report required under Condition S9.B of the Permits. Condition S8.B.4 of the Permits
require Ply Gem implement the revised SWPPP as soon as possible, and no later than the
DMR due date for the quarter the benchmark was exceeded.

        Condition S5.A, Table 2, Condition S5.B, and Table 3 of the Permits establish the
following benchmarks: turbidity 25 NTU; pH 5 – 9 SU; total copper 14 g/L; total zinc 117
µg/L, total lead 64.6 µg/L, and petroleum hydrocarbons (diesel fraction) 10 mg/L.

        Ply Gem has violated the requirements of the Permits described above by failing to
conduct a Level One Corrective Action in accordance with permit conditions, including the
required review, revision and certification of the SWPPP, the required implementation of
additional BMPs, and the required summarization in the annual report each time since
September 25, 2018 its quarterly stormwater sampling results were greater than a benchmark
or outside the benchmark range for pH, including the benchmark excursions listed in Table 1
above and the benchmark excursions identified by Ecology’s January 31, 2020 inspection
report and Ply Gem’s 2019 annual report, the dates and values of which are known to Ply
Gem.




Notice of Intent to Sue - 8
              Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 25 of 88




         B.       Violations of the Level Two Requirements.

       Condition S8.C of the Permits requires Ply Gem take specified actions, called a “Level
Two Corrective Action,” each time quarterly stormwater sample results exceed an applicable
benchmark value or are outside the benchmark range for pH for any two quarters during a
calendar year.

       As described by Condition S8.C of the Permits, a Level Two Corrective Action
requires Ply Gem: (1) review the SWPPP for the facility and ensure that it fully complies with
Condition S3 of the Permits; (2) make appropriate revisions to the SWPPP to include
additional structural source control BMPs with the goal of achieving the applicable
benchmark value(s) in future discharges and sign and certify the revised SWPPP in
accordance with Condition S3.A.6 of the Permits; and (3) summarize the Level Two
Corrective Action (planned or take) in the Annual Report required under Condition S9.B of
the Permits. Condition S8.C.4 of the Permits require Ply Gem implement the revised SWPPP
according to condition S3 of the Permits and the applicable stormwater management manual
as soon as possible, and no later than September 30th of the following year.

        The Permits establish the benchmarks applicable to Ply Gem described in section IV.A
of this notice of intent to sue letter.

        Ply Gem has violated the requirements of the Permits described above by failing to
conduct a Level Two Corrective Action in accordance with permit conditions, including the
required review, revision and certification of the SWPPP, the required implementation of
additional BMPs, including additional structural source control BMPs, and the required
summarization in the annual report each time since September 25, 2018, its quarterly
stormwater sampling results were greater than a benchmark or outside the benchmark range
for pH for any two quarters during a calendar year. As indicated by Ecology’s January 31,
2020 inspection report and Ply Gem’s 2019 annual report, these violations include, but are not
limited to, Ply Gem’s failure to fulfill these obligations for copper triggered by its stormwater
sampling during calendar year 2019 and turbidity triggered by its stormwater sampling during
calendar year 2019.

V.       VIOLATIONS OF THE RECORDKEEPING REQUIREMENTS.

         A.       Failure to Record Information.

         Condition S4.B.3 of the Permits requires Ply Gem record and retain specified
information for each stormwater sample taken, including the sample date and time, a notation
describing if Ply Gem collected the sample within the first 30 minutes of stormwater
discharge event, an explanation of why Ply Gem could not collect a sample within the first 30
minutes of a stormwater discharge event, the sample location, method of sampling and of
preservation, and the individual performing the sampling. Ply Gem is in violation of these
conditions as it has not recorded each of these specified items for each sample taken during
the last five years.




Notice of Intent to Sue - 9
              Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 26 of 88




         B.       Failure to Retain Records.

         Condition S9.C of the Permits requires Ply Gem to retain for a minimum of five years
a copy of the current Permit, a copy of Ply Gem’s coverage letter, records of all sampling
information, inspection reports including required documentation, any other documentation of
compliance with permit requirements, all equipment calibration records, all BMP
maintenance records, all original recordings for continuous sampling instrumentation, copies
of all laboratory results, copies of all required reports, and records of all data used to complete
the application for the Permit. Ply Gem is in violation of these conditions because it has
failed to retain records of such information, reports, and other documentation during the last
five years.

VIII. FAILURE TO REPORT PERMIT VIOLATIONS.

         Condition S9.E of the Permits requires Ply Gem to take certain actions in the event Ply
Gem is unable to comply with any of the terms and conditions of the Permits which may
endanger human health or the environment, or exceed any numeric effluent limitation in the
permit. In such circumstances, Ply Gem must immediately take action to minimize potential
pollution or otherwise stop the noncompliance and correct the problem, and Ply Gem must
immediately notify the appropriate Ecology regional office of the failure to comply. Ply Gem
must then submit a detailed written report to Ecology, including specified details, within 5
days of the time Ply Gem became aware of the circumstances unless Ecology requests an
earlier submission.

       Ply Gem routinely violates these requirements, including each and every time Ply
Gem failed to comply with the corrective action requirements described in section IV of this
Notice of Intent to Sue, and each and every time Ply Gem discharged stormwater with
concentrations of pollutants in excess of the Permits’ benchmarks, as described in Table 1,
above, and as identified in Ecology’s January 31, 2020 inspection report and Ply Gem’s 2019
annual report. All these violations may endanger human health or the environment.

IX.      REQUEST FOR SWPPP.

        Pursuant to Condition S9.F of the 2015 Permit and Condition S9.G of the 2020
Permit, Waste Action Project hereby requests that Ply Gem provide a copy of, or access to, its
SWPPP complete with all incorporated plans, monitoring reports, checklists, and training and
inspection logs. The copy of the SWPPP and any other communications about this request
should be directed to the undersigned at the letterhead address.

        Should Ply Gem fail to provide the requested complete copy of, or access to, its
SWPPP as required by Condition S9.F of the 2015 Permit and Condition S9.G of the 2020
Permit, it will be in violation of that condition, which violation shall also be subject to this
notice of intent to sue and any ensuing lawsuit.




Notice of Intent to Sue - 10
            Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 27 of 88




X.       CONCLUSION.

        The above-described violations reflect those indicated by the information currently
available to Waste Action Project. These violations are ongoing. Waste Action Project
intends to sue for all violations, including those yet to be uncovered and those committed after
the date of this Notice of Intent to Sue.

        Under Section 309(d) of the CWA, 33 U.S.C. § 1319(d), each of the above-described
violations subjects the violator to a penalty of up to $37,500 per day for each violation that
occurred through November 2, 2015, and $55,800 per day for each violation that occurred
thereafter. In addition to civil penalties, Waste Action Project will seek injunctive relief to
prevent further violations under Sections 505(a) and (d) of the CWA, 33 U.S.C. § 1365(a) and
(d), and such other relief as is permitted by law. Also, Section 505(d) of the CWA, 33 U.S.C.
§ 1365(d), permits prevailing parties to recover costs, including attorney’s fees.

        Waste Action Project believes that this NOTICE OF INTENT TO SUE sufficiently
states grounds for filing suit. We intend, at the close of the 60-day notice period, or shortly
thereafter, to file a citizen suit against Ply Gem under Section 505(a) of the Clean Water Act
for violations.

        During the 60-day notice period, we would be willing to discuss effective remedies for
the violations addressed in this letter and settlement terms. If you wish to pursue such
discussions in the absence of litigation, we suggest that you initiate those discussions within
10 days of receiving this notice so that a meeting can be arranged and so that negotiations
may be completed promptly. We do not intend to delay the filing of a complaint if
discussions are continuing when the notice period ends.

                                              Sincerely,




                                              By:
                                                    Alyssa L. Englebrecht
                                                    Richard A. Smith

cc:      Michael Regan, Administrator, U.S. EPA
         Michelle Pirzadeh, Region 10 Acting Administrator, U.S. EPA
         Laura Watson, Director, Washington Department of Ecology
         Corporation Service Company, Registered Agent (300 Deschutes Way SW, Suite 208
         MC-CSC1, Tumwater, WA 98501)




Notice of Intent to Sue - 11
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 28 of 88
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 29 of 88
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 30 of 88
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 31 of 88
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 32 of 88
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 33 of 88
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 34 of 88
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 35 of 88
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 36 of 88
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 37 of 88
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 38 of 88
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 39 of 88
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 40 of 88
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 41 of 88
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 42 of 88
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 43 of 88
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 44 of 88
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 45 of 88
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 46 of 88
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 47 of 88
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 48 of 88
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 49 of 88
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 50 of 88
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 51 of 88
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 52 of 88
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 53 of 88
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 54 of 88
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 55 of 88
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 56 of 88
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 57 of 88
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 58 of 88
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 59 of 88
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 60 of 88
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 61 of 88
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 62 of 88
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 63 of 88
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 64 of 88
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 65 of 88
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 66 of 88
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 67 of 88
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 68 of 88
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 69 of 88
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 70 of 88
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 71 of 88
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 72 of 88
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 73 of 88
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 74 of 88
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 75 of 88
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 76 of 88
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 77 of 88
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 78 of 88
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 79 of 88
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 80 of 88
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 81 of 88
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 82 of 88
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 83 of 88
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 84 of 88
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 85 of 88
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 86 of 88
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 87 of 88
Case 2:21-cv-00827 Document 1 Filed 06/21/21 Page 88 of 88
